 1

 2
                                                                        JS-6
 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER VON SCHLOBOHM,                   Case No. 2:19-07358 DOC (ADS)

12                                Plaintiff,

13                                v.              JUDGMENT

14   COUNTY OF LOS ANGELES, et al.,

15                                Defendants.

16

17         Pursuant to the Court’s Order Accepting the Report and Recommendation of

18   United States Magistrate Judge, dated January 2, 2020, IT IS HEREBY ADJUDGED

19   that all claims against defendants Judge Mark Juhas and Judge Natalie Stone are

20   dismissed with prejudice.

21

22   DATED: January 2, 2020                     _____________________________
                                                THE HONORABLE DAVID O. CARTER
23                                              United States District Judge

24
